 ASHLAND OIL COMPANYAshland Oil Company of California and General TruckDrivers,Chauffeurs,&Helpers Union Local 692,InternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Cases 21-CA-10283 and 21-RC-12310September22, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn June 6,1972, Administrative Law Judge 'Rich-ard D. Taplitz issued the attached Decision in thisproceeding. Thereafter, Respondent files exceptionsand a supporting brief, to which the General Counselfiled a reply.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Ashland Oil Company ofCalifornia, its officers, agents, successors, and assigns,shall take the action set forth in the AdministrativeLaw Judge's recommended Order.IT IS FURTHER ORDERED that the election held onSeptember 13, 1971, in Case 21-RC-21310, be, and ithereby is, set aside, and that said case is hereby re-manded to the Regional Director for Region 21 toconduct a new election at such time as he deems thatthe circumstances will permit the free choice of abargaining representative.iThe title of "TrialExaminer"was changedto "Administrative LawJudge" effective August 19, 1972.2 The GeneralCounsel's request to correctthe inadvertentuse of the nameSimas instead of Sanfordby theAdministrativeLaw Judgein his Decision(sec III A 4)is hereby granted.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASERICHARD D. TAPLITZ, Trial Examiner: This case was tried231at Los Angeles, California, on February 3 and 4, and April20, 1972. It is a consolidated proceeding involving a com-plaint of unfair labor practice against Ashland Oil Compa-ny of California (Case 21-CA-10283) and objections to theconduct of Respondent affecting the results of an electionin which Respondent's employees participated (Case 21-RC-12310). The alleged unfair labor practices under Sec-tion 8(a)(1) and (3) of the National Labor Relations Act, asamended, include within them the same conduct on whichthe objections to the election are based.In Case 21-CA-10283 a charge was filed on September13, 1971,' against Respondent by General Truck Drivers,Chauffeurs & Helpers Union Local 692,InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, herein called the Union. The complaintdated November 9, 1971, as amended on January 14 and 26,1972, alleges that Respondent violated Section 8(a)(3) and(1) of the Act by discharging its employee Douglas L. Mulkey,Jr.,and in addition violated Section 8(a)(1) of the Actby threatening to close its terminal if the employees sup-ported the Union, by threatening to reduce the economicbenefits of employees and more stringentlyenforce rules ifthe employees selected the Union as theirbargaining agent,and by interogating employees concerning their union ac-tivities and the union sympathies of fellow employees.In Case 21-RC-12310, the Union filed a petition on Au-gust 2, 1971, seeking an election at Respondent's LongBeach, California, terminal. Pursuant to a stipulation forcertification upon consent election signed by the parties andapproved on August 20, by the Regional Director of Region21 of the Board, an election was held on September 13,among the employees at Respondent's LongBeach terminalin a unit consisting of: All yardmen loaders,maintenancemen, dispatchers and truck drivers, but excluding all officeclerical employees, professional employees, guards, watch-men and supervisors as defined in the Act. The employeescast three votes for and five votes against the Union. Inaddition, there was one challenged ballot. On September 22,1971, the Union filed timely objections to the conduct ofRespondent affecting the results of the election. After inves-tigation of the objections, the Regional Director in his re-port on objections and order directing hearing and orderconsolidatingcases andnotice of hearing, dated November10, concluded that one objection should be dismissed butthat two other matters, which were also the subject matterof the complaint in Case 21-CA-10283, could best be de-termined in a hearing with the related allegations of thecomplaint. Those two objections related to the discharge ofMulkey and a threat to close the terminal. The RegionalDirector consolidated Cases 21-CA-10283 and 21-RC-12310 and further ordered that after hearing,ruling,and deci-sion by a Trial Examiner, Case 21-RC-12310 be transferredto the Board. On November 29, the Board adopted therecommendations contained in the Regional Director's re-port.IssuesThe primaryissues are: whether RespondentviolatediAll dates are in 1971 unless otherwise specified199 NLRB No. 42 232DECISIONSOF NATIONAL LABOR RELATIONS BOARDSection 8(a)(3) and (1) of the Act by discharging DouglasL.Mulkey because of his activities on behalf of the Union;whether Respondent violated Section 8(a)(1) of the Act bymaking various threats to employees to discourage unionactivity and by interrogating them about such activity; andwhether the election should be set aside because ofRespondent's conduct.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally and to file briefs. Briefs, whichhave been carefully considered, were filed on behalf of theGeneral Counsel and Respondent.Upon the entire record of the case and from my observa-tion of thewitnessesand their demeanor, I make the follow-ing:FINDINGS OF FACT1.THE BUSINESSOF RESPONDENTRespondent is a California corporation engaged in thenonretail sale and distribution of petroleum products at itsterminal located at 1920 LuggerWay, LongBeach,Califor-nia. It annually purchases and receives goods valued inexcess of$50,000 directly from suppliers located outside theState of California.Respondent is an employer engaged incommerce within the meaning of Section 2(6) and(7) of theAct.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning ofSection 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The Alleged Violations of Section 8(a)(1) of the Act1.Agency and backgroundRespondent is in the business of selling gasoline to gasstations. It operates from terminals in Long Beach, Rich-mond, and Oakland, California, with its main office in Oak-land.Walter Simas is president and chief executive officerof Respondent. Directly under Simas in the supervisoryheirarchy is Fred Rascon, who is the overall manager of allof the terminals. He manages the terminals with regard toallmatters, including personnel, and he has hired employeeson a number of occasions. One of the terminal managerswhom Rascon supervises is Robert J. Sanford. Sanford is incharge of and is responsible for the operation of the LongBeach terminal. Except for an occasional visit from Rascon,who is stationed in Oakland (the San Francisco Bay area),Sanford is the only representative of management at theLong Beach terminal (the Los Angeles area). He assignswork to employees; has authority to recommend the hireand fire of employees;and issues warning slips and grantstime off to employees. Simas, Rascon, and Sanford are su-pervisors within the meaning of the Act.Respondent has contracts with certain unions in the SanFrancisco Bay area covering employees in that area, but hasnot recognized any union as the representative of employeesat the Long Beach terminal. Respondent employs approxi-mately nine yardmen, loaders,maintenancemen,dispatch-ers, and truckdnvers at the Long Beach terminal. In Mayor early June, one of the drivers, Douglas L. Mulkey, Jr.,contacted a representative of the.Union and an organiza-tional campaign began which resulted in the election proce-dure set forth above.2.The Credibility of Sanford and RasconAs manager of all of Respondent's terminals, Rasconhad general authority over the terminals, including authorityover personnel matters. Simas was often away from theoffice on his own independent business matters and theterminalmanagers reported directly to Rascon. Sanfordspoke toRascon onthe telephone almost every day. WhenSanford received a copy of the petition for an election thathad been filed on August 2, 1971, and later, several weeksbefore the September 13 election, when he received noticethat the election was to take place, he mailed copies of thosedocuments to the main office. In spite of these admittedfacts, Rascon testified that he learned for the first time thatthere was a union campaign going on only 2 days before theelection.He averred that he was not aware that a petitionhad been filed until that time. According to Rascon, henever discussed the petition or the campaign with Simas andhe first heard of it when Sanford called him and mentionedthe election just 2 days before it took place. He denied thathe talked to Sanford about the union situation when he wentto the Long Beach terminal a few days before the election.Sanford testified that he never discussed the union cam-paign with Simas and that he did not discuss it with Rasconuntil a few days before the election. Simas, Rascon, andSanford were certainly concerned about the union cam-paign. Simas sent the employees an antiunion letter andboth Rascon and Sanford admittedly spoke to the employ-ees in an effort to persuade them to vote against the Union.It is simply inconceivable that in these circumstances Ras-con would have been completely ignorant of any unionactivity until a few days before the election or that Sanfordwould have refrained from discussing the matter with Ras-con. Their testimony that there was an almost complete lackof communication between them on this important person-nel matter is unbelievable and sheds doubt on their credibil-ity generally.3.The alleged interrogation and threatsIn May, David Dingee was hired by Rascon as a driverfor the Long Beach terminal. During the employment inter-view, Rascon said that they had a union in the plant upnorth and they didn't want one at Long Beach. He askedDingee whether he was a union member.2Also in May, Rascon spoke to Mulkey about the Union.Rascon approached Mulkey while he was checking his truckand asked him what he thought of the Union. Mulkey re-plied that he had no need for a union and it was no concernof his. Rascon then said that the Union was trying to get inand that Respondent had closed down before and would doit again if the Union was successful.32Thisfinding is based on the credited testimony of Dmgee. I do not creditRascon's denial.3This finding is based on the credited testimony of Mulkey. I do not creditRascon's denial. ASHLAND OIL COMPANYIn July, Sanford, while in his office, spoke to Mulkey andsome other employees about the Union. He told them thathe wasn't concerned whether or not there was a union orwhether or not the employees wanted one, but that if theyvoted for the Union, Respondent would close down as ithad before.'The petition for an election was filed on August 2. In theearly part of August, Sanford spoke to employee DavidDingee about the Union. He told Dingee that the Unioncouldn't give them very much as far as benefits were con-cerned and that the oldman (Simas) didn't want the Unionbecause he was particular about how people told him to runhis business. Sanford also said that there was a possibilitythat if the Union came in, the plant could change from whatitwas to a bulk plant or be closed down .5On August 29, employee Willie Smith told Mulkey thattwo other employees had informed Sanford that Mulkeyhad spoken to them about the Union. Later the same day,Mulkey went to Sanford's motel room and told him that hedecided to be represented by a union and that he had talkedto other employees about it. Sanford then picked up a paperthat related to a misdumping (placing the wrong octane ofgasoline in a gas stationtank) incident and said "You know,I could have fired you before." Sanford also said that hehadn't told higher officials about it and added "You know,the Company will close if you guys vote the Union in. Theyhave done it before." Mulkey replied that he didn't believeit and Sanford answered that he was closer to the Companyand had a better understanding of what they would andwouldn't do.In late August, Sanford also spoke to employee Robert L.Chinery. Sanford said "So you guys want the Union." Chin-ery answered in the affirmative and Sanford then replied,"Well, if the Union gets in, they will probably close theterminal down." Sanford also said that he had reason to firea man.'On September 9, Respondent sent the following letter tothe employees:A union election will be next Wednesday.IF THE UNION WINS, WHAT HAPPENS?Itwins only the right to talk.The talk is called "bargain-ing".A union doesnotmean anyautomatic increase inwages orbenefits.Bargainingcan start from"zero".Present wagesand benefitscould end up better. THEY ALSOCOULD END UP THE SAME OR WORSE.The only waya union cantry to force the Compa-ny to do anythingit is not willingto do is to pull youout on strike.If the union calls a strikeover wages,your job is4 Thisfinding is based on the credited testimony of Mulkey. I do not creditSanford's denial.SThisfinding is based on the credited testimony of Dmgee.I do not creditSanford's denial.6 These findings are based on the credited testimonyof Mulkey.Sanfordacknowledged that Mulkey told him that he was behind theUnion butdenied the balance of the conversation.Ido not credit Sanford'sdenial7These findings are based on the credited testimonyof Chmery. I do notcredit Sanford's denials.233on the line. You can be replaced.A strike couldcause us tolose business. It mightcause us to have to shut down the terminal. If so, yourjob would be gone.Big unionsare big business. They are impersonal.They are cold. They want your money. You mean noth-ing to them.Iask you to voteNO UNIONVote:XYesNoIF YOU SIGNED A UNION CARD, YOUDONOTHAVE TO VOTE UNION.A few days before the election of September 13, San-ford spoke to Rascon on the telephone about the election.A day or two before the election, Rascon came to the LongBeach terminal and had conversations with the employees.Both Rascon and Sanford acknowledged that they spoke tothe employees about the forthcoming election. Rascon testi-fied that he individually told the employees that the drivershad plenty of work and were getting union wages and healthplan; that if the Unioncame in, they would have to paydues; that if the Union came in and the Company andUnion didn't agree, there could be a strike; that the Compa-ny had to operate and some other people would keep itoperating in the event of a strike; and that Respondentdidn't like any outsiderscoming in.He also testified thatwhen he spoke to Rembolt, Rembolt told him that he wasafraid the Union would hurt his family and that he (Rascon)answered that there was no way that the Union could hurthim. Sanford testified that when he spoke to the employees,he told them that they were getting union pay and benefitsand that the Union might not be able to come through withits promises. He also testified that he said: why bung inoutsiders?Employee David Dingee testified that Rascon said agreat deal more in this conversation. According to Dingee:Rascon asked him if he was satisfied with the way thingswere and he replied that a few things could be improved;Rascon asked him what he thought of the coming electionand he replied that he was waiting to see what everyone elsethought before he made up his mind; and Rascon then toldhim that if the Uniongot in,things couldchange, thatRespondent was pretty lax in the rules but that they couldgo strictly by the rules. I credit Dingee's testimony and donot credit Rascon's denials.Employee Roy Rembolt testified that Rascon's conver-sation with him the day before the election was quite differ-ent than Rascon's version. According to Rembolt: Rascontold him therewas an electionthe next day and asked himhow he was going to vote; he answered he didn't know;Rascon asked him how he felt about the Union and hereplied that he wouldn't say; Rascon then asked him if hehad spoken to anyone else about the Union and he acknowl-edged that he had spoken to Mulkey; Rascon said that heshould not listen to Mulkey, who was a troublemaker; andRascon asked if he had any idea how the other employeesfelt about it. Remboltalso testifiedthat told him that itwouldn't do them any goodeven ifthe Union got inbecausethe Union couldn't get them anything; that the plant couldclose down and leave them without a job; and thathe mightnot even make as much ashe waspresently making if the 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion got in. I credit Rembolt's testimony and do not creditRascon's denials.The evening after theelection,Sanford and Rascontogether confronted Rembolt. Rascon asked him how hehad voted and he replied that the wouldn't say. Rascon thenaccused him of stabbing him in the back. Rascon also saidthat there were only three votes for the Union; that one wasChinery,one wasDingee and the other had to be Remboltbecause he knew how the others had voted. Rascon thensaid, "Well, I will get all three of you guys."84.Conclusions with regard to the allegedinterrogation and threatsI find that Rascon and Simas interrogated employeesconcerning union activities and threatened them with re-prisals for such activities. In May, Rascon interrogated Din-gee concerninghis union membership; also in May, Rasconinterrogated Mulkey by asking him what he thought of theUnion; shortly before the September 13, 1971, election,Rascon interrogated Dingee by asking him what he thoughtof the coming election and interrogated Rembolt by askinghim how he would vote and how other employees felt abouttheUnion; and after the election, Rascon interrogatedRembolt concerning how he voted. In August, Sanford in-terrogated Chinery by seekinga responseto the remark "soyou guys want the Union." In the context of the union drive,these interrogations in themselves would tend to interferewith employees in the exercise of rights of organizationguaranteed by Section 7 of the Act.Webb Tractor andEquipment Co.,167 NLRB 383. When, as here, the interro-gation was coupled with threats against employees, the vio-lation of Section8(a)(1) iseven clearer. Rascon made thesethreats in May to Mulkey when he said that the plant wouldclose if the Union came in. He also threatened Remboltbefore the election when he said that the plant could close.Sanford told Mulkey and others in July that the Companywould close if the Unioncame in;he told Dingee in Augustthat there was a possibility that the plant could close; hetold Mulkey on August 29 that the plant will close; and toldChinery also in August that the plant would probably closeif the Unioncame in. In totality, these statements unequivo-cally informed the employees that Respondent would retal-iate againstthem in a way that would cost them their jobsif they chose the Union. These threats were not protectedfree speech but were impermissible threats of economic re-prisal to be taken solely on Respondent's own volition.N.L.R.B. v. Gissel Packing Co.,395 U.S. 575 (1969);Blaser Tool& Mold Company, Inc.,196 NLRB No. 45.Rascon's threat to Dingee a few days before the elec-tion to the effect that Respondent had been lax in enforce-ment of therulesbut would go strictly by the rules if theUnion got in was an unveiled threat to make working condi-tionsmore difficult for the employees if they chose theUnion. As did the threats to close the terminal, the threatto enforce work rules more stringently violated Section8(a)(1) of the Act.Holland Custard and Ice Cream Inc.,158NLRB 1137, 1142.8These findings are based on the credited testimony of Rembolt.Rascontestified that he drank too much after the election and that he didn't remem-ber anything that happened thereafter.In his letter to employees dated September 9, Simaspointed out that bargaining could start from zero and thatwages and benefits can end up better or worse. In "bargain-ing from scratch"statements such as these,the Board haslooked to the totality of an employer's conduct in decidingwhether the statements can reasonably be read as a threatto discontinue existing benefits or whether they are simplydescriptive of a possible bargaining strategy of the employ-er.Host International, Inc.,195 NLRB No. 66. In the instantcase,the "bargaining from zero" statement must be lookedat in the context of Respondent's unlawful threat to makeworking conditions more difficult and close the plant if theUnion came in as well as-the repeated instances of unlawfulinterrogation. Prior to the letter, Respondent had created anatmosphere of coercion. Cf.C & K Coal Company,195NLRB No. 196. Viewing Respondent's conduct as a whole,I find that the letter of September 9 was a threat to reducebenefits if the employees selected the Union.Aerovox Cor-poration of Myrtle Beach, South Carolina,172 NLRB No. 97,enfd. 435 F.2d 1208 (C.A. 4, 1970).I find that, as alleged in the complaint, the Respondentviolated Section 8(a)(1) of the Act by interrogating employ-ees concerning their union activities, by interrogating anemployee concerning the union activities of other employ-ees, and by threatening to reduce benefits, enforce workrules more stringently, and close the terminal if the employ-ees selected the Union to represent them.B. The Dischargeof Mulkey1.The GeneralCounsel's caseDouglas L. Mulkey, Jr. was hired by Rascon as a fueltank truckdriver on April 26, 1971. He held that job until'September 7, when he was discharged, allegedly in violationof Section 8(a)(3) of the Act. His duties were to fuel trucksat the Long Beach terminal and deliver the fuel to stationspursuant to written instructions. In his employment inter-view, Mulkey said that he had prior experience with trucksand mobile equipment and that he could do maintenancework and repairs. After Mulkey was hired, Sanford request-ed him to make occasional repairs on equipment and he didso. In July, Rascon, while visiting the Long Beach terminal,told Mulkey that he had a conversation with Simas in whichMulkey was mentioned. Simas had asked Rascon why Mul-key had been hired without any previous tanker experienceand Rascon replied that Mulkey had been hired because hehad prior experience with trucks and was able to take careof them. Simas also asked why Mulkey was number onetruck driver and Rascon answered that it was because Mul-key was better than the rest of the truck drivers put together.A few days later, Rascon asked Mulkey what he thought ofbeing a terminal manager. Mulkey replied that he was inter-ested in the position. A few days after that, Mulkey ap-proached Sanford and asked him if there was a seriouspossibility of his becoming terminal manager. Sanford re-plied that Mulkey was the most efficient driver they had andthat there was a good possibility but that his age (29) mightgo against him .99 These findings are based on the credited testimony of Mulkey. Rascon'sdenials are not credited Sanford acknowledgedthathe complimented Mul-key on his work when Mulkey was working day shifts priorto July1971. He ASHLAND OIL COMPANYIn lateMay or early June, Mulkey contacted a repre-sentative of the Unionconcerningthe possibility of organiz-ing Respondent's employees. From that time to his date ofdischarge, he was a major spokesman for the Union at theterminal.On July 22, he went to the union hall and told thebusiness agentthat he and other employees were interestedin being represented. He signed a card at that time andpicked up literature, stickers, and authorization cards todistribute among the employees. Within the next few days,he spoke to five or six employees at the terminal and distrib-uted literature, stickers, and cards to them. He received twosigned cards back at the terminal and returned them to theunion hall. Thereafter, during the rest of his employment,he intermittently spoke to the employees about the Unionwhile at the terminal. At the time, there were six driversincluding himself.As set forth more fully above, Mulkey told Sanford onAugust 29, 1971, that he had decided to be represented bythe Union and that he had talked to other employees aboutit. Sanford told him that he could have fired him before andthreatened that the plant would be closed down if the Unionwas voted in. Also in late August, Sanford told employeeChinery, in the context of a threat to close down the termi-nal if the employees selected the Union, that he (Sanford)had reason to fire a man. On September 7,1971, a little morethan a week after Respondent learned from Mulkey that hewas active on behalf of the Union and less than a weekbefore the September 13 election, Mulkey was discharged.2.Respondent's defensea.Respondent's policyand the first two misdumpingsSimas,Rascon and Sanford all testified that there wasa company policy to the effect that employees were to bedischarged upon receipt of a third warning letter relating toderelictions of duty.However, employee David Dmgeecredibly testified that he received four warning letters with-out being discharged.He received one when he had anaccident and bent the exhaust stack of his truck;he receivedanother when he misdumped the wrong octane gasoline intoa service station tank;he received a third for running overand breaking a gas hose;and he received a fourth for im-properly making out an invoice.Subsequently, he quit be-cause he did not like the equipment that he was assigned to.Even if there was a company policy concerning three warn-ing slips,it appears that that policy was not uniformly orinvariably followed.On July 19, Juan Gomez, manager of a Sunco ServiceStation on Gaffee Street in San Pedro,California,calledSanford and told him that on July 16 there had been amisdump of premium octane gasoline into his regular oc-tane tank.The misdumpmg had been made even thoughthere were metal tabs embedded in the concrete sayingwhich tank contained premium, ethyl,and regular gasolineas well as markings in white paint.Sometime later, Sanfordcame and checked the records at that station.In the latterpart of July, Sanford spoke to Mulkey about the misdump-also testified that he spoke to Rascon about the possibility of making Mulkeya manager235ing and Mulkey denied making thatmistake.On August 7,Sanford called Mulkey into his office and asked him to signa letter regarding the misdumping. Mulkey asked why hehad to sign when he didn't believe that it was hismistake.Sanford replied that it wasn't important; that he was toldby the Oakland office to write a report on it; and that itwasn't anything to worry about. Mulkey signed the warningnotice for the misdump. The warning notice stated thatfurther dereliction of company rules would be deemed in-subordination and dust cause for dismissal.Sanford wrote a second warning notice at the sametime he wrote the first but he did not deliver the notice toMulkey until September 7, the date of discharge. The sec-ond notice was for a misdumping that Mulkey had admit-tedly made on July 23, 1971, at a USA station in Azusa,California. Sanford found out about the second misdump-ing on July 25. He confronted Mulkey with it and Mulkey,after checking over his books, acknowledged that he hadcopied a number incorrectly from the dispatch sheet andhad make the misdump. Sanford then said that he would try tostraighten it out with the manager, and later that day he toldMulkey that he had arranged to take another load of premi-um octane to the same tank to bring the octane rating up.Sanford also told him that there wasn't anything to worryabout because it had been straightened out to everyone'ssatisfaction. Sanford testified that he did not write up eitherof the warning slips at that time because he didn't want togetMulkey in trouble and that he had not yet receivedconfirmation of the first misdump.It is beyond dispute that misdumpings are a seriousmatter and that Respondent was justifiably concernedabout them. Misdumpings could result in the gas stationselling the wrong gas to customers and could cause seriousrepercussionsforRespondent.WhetherornotRespondent's drivers saw them, the tanks at the gas stationwere marked to show what type of gasoline they shouldcontain and the drivers should have been able to avoidmaking misdumps. There were outstanding instructionsthat in the event of any questions, drivers were to call San-ford before making any deliveries.b.The third misdump and the dischargeOn August 19, Mulkey made a delivery to USA servicestation in Baldwin Park. His dispatch orders instructed himto unload 3550 gallons of regular octane gasoline into thestation's number I tank and he carried out those instruc-tions.The dispatch had been made out by Roy Rembolt,who at the time was filling in as dispatcher. Rembolt ac-knowledged that the had made a mistake and put the wrongtank number on Mulkey's dispatch order.A few days later, Sanford approached Rembolt andtold him that Mulkey had misdumped at the USA station.They checked the dispatch sheet and found that it was inerror and that Mulkey had made the delivery the way it hadbeen dispatched. Rembolt asked whether he was in trouble.Sanford replied that he was not and that Mulkey shouldhave known better. Subsequently, Jim Silva, the regulardispatcher, changed the dispatch in question so that whereit had said tank 1 it read tank 4. He testified that he did thisfor his own records after the delivery had been made. No 236DECISIONSOF NATIONALLABOR RELATIONS BOARDone from Respondent spoke to Mulkey about the misdumpuntil September 7, the date of his discharge.On September 3, which was the Friday before LaborDay, Sanford called Paul Moller, the president of the USAservice stations, and Moller said that he had stopped buyinggas from Respondent at two stations because of misdumps.Later that day, Moller received a call from Simas, and Mol-ler also told him that he had been having too much troublewith deliveries. Simas replied that he thought he knew wherethe problem was and there was going to be a change.10Simas and Sanford both testified that on September 3,they had a conversation in which Simas asked who had beenmaking the misdumps; Sanford replied that the last onemade Mulkey's third misdump; and Simas told Sanford tofireMulkey. Sanford testified that he did not tell Simas thatthere had been an error in the dispatch sheet for the lastmisdump because he did not think it was important. In hisinitial testimony, Simas averred that he couldn't truthfullysay whether Sanford said anything to indicate that the lastmisdump was the result of a mistake of the dispatcher or toindicate that Mulkey had simply followed the instructionsin the dispatch order. However, later in his testimony heaverred that Sanford could not have told him that there wasan error because, if he had known there was a mistake inthe dispatch, he would not have considered the last mis-dumping to be Mulkey's fault. He pointed out that it wascompany policy to carefully investigate prior to dischargingan employee and that if the investigation showed a logicalexplanation for a dereliction of duty, the employee wouldnot be fired. He gave as an illustration the situation wherean employee in Oakland was discharged because of threeaccidents and was taken back 2 days later when the investi-gation showed that two of the accidents were not his fault.Simas also testified that after this conversation with San-ford, he looked at Mulkey's file and found that Mulkey hadbeen hired when he did not have 5 years' experience drivinga gas truck as was required by company policy. Simas ac-knowledged that this was not the reason for the dischargebecause he had decided to fire Mulkey before looking at thefile,but he added that Mulkey would have subsequentlybeen discharged because of that lack of experience even ifhe had known that the third misdump had been the resultof a mistake in the dispatch. Simas' credibility in this regardis seriously undermined by the testimony of Rascon, whoaverred that he did not have any knowledge of a companypolicy that required drivers to have 5 years of experiencedriving a gas truck before being hired. l Simas' credibilityis further shaken by the credited testimony of Mulkey, whoaverred that Rascon admitted to him in July that Simasknew that Mulkey had been hired without any previoustanker experience. I do not credit Simas' testimony thatRespondent considered a lack of such experience to begrounds for discharge. Further, I do not credit the testimonyof Simas and Sanford that Sanford did not mention themistake in the dispatch orders. According to Simas, such amistake would have exonerated Mulkey from full respon-10These findings are based on the credited testimony of Moller.11Rascon subsequently testified that 6 months before the trial in this case,Simas told him that they were having a problem with inexperienced driversand that he would like to hire drivers with at least 5 years' experience.However,that falls far short of firm company policy that wouldrequirethedischarge of the drivers who had already been employedsibility and, if he had known, he would not have dischargedMulkey at that time. The matter was certainly one of majorsignificance and Sanford's testimony that he didn't think itwas important enough to mention is simply incredible. Ialso do not credit the testimony of Simas and Sanford thatthey never discussed Mulkey's union activities. Respondenthad sufficient animus against the Union to commit majorviolations of Section 8(a)(1) of the Act and I do not believethat Sanford, who himself had engaged in unlawful con-duct, would have refrained from passing on such informa-tion to his superiors. The knowledge of a supervisor as tothe union activities of an employee can be imputed to acompany.Texas Aluminum Co. v. N.L.RB.,435 F.2d 917(C.A. 5, 1970), enfg. 181 NLRB 73.Moller credibly testified that in addition to his USA gasstation tanks being numbered, they are identified by a tagwhich shows the proper type of octane that is to be put inthem. If Mulkey had been careful enough, he might haveavoided the misdump in spite of the incorrect dispatch or-ders. However, Simas, who made the decision to dischargeMulkey, acknowledged in substance that if he had knownthat Mulkey was simply carrying out the dispatch orders, hewould not have been discharged for that misdump.On September 7, the day after Labor Day, Sanfordasked Mulkey if he knew that he had made a misdumpingat the Baldwin Park station. Muldey replied that he did not.Sanford showed him the worksheet and Mulkey pointed outthat the original copy had been altered to show a deliveryto tank 4 instead of tank 1. Sanford replied that it lookedas if he were right but it didn't matter because he (Sanford)was told to fire him.12 Sanford Gave Mulkey the warningslip for the July 23 misdump together with the warning slipfor the August 19 misdump and discharged him.133.Conclusions as to Mulkey's dischargeThe General Counsel has established that Mulkey wasconsidered by Respondent to be a good worker; that Mul-key was the moving force behind the Union's organizationalefforts; that Respondent obtained knowledge concerningMulkey's union sympathies and conversations with otheremployees; that Respondent had a virulent animosity to-ward the Union as expressed in the numerous violations ofSection 8(a)(1) set forth above; that Sanford spoke abouthaving a reason to fire Mulkey in the context of threats toclose the terminal because of union activity; and that short-ly after obtaining knowledge of Mulkey's union activity,Mulkey was discharged. In the light of these findings, anevaluationmustbe made of Respondent's contention thatMulkey was fired solely because of mistakes he had madeas a driver.Respondent had lost some business because of mis-12These findingsare basedon the credited testimony of Mulkey.Sanfordacknowledgedthat he knewthat therewas a mistake in the dispatch priorto theconversation and that hetold Mulkey it didn'tmatter because Mulkeyhad made deliveries to that station before and he knew where thedeliveryshould have been made.I do notcredit Sanford's version of the conversationwhere it conflicts with Mulkey's.13 Subsequently in an application for unemployment insurance,Mulkeyput down as a reason for discharge "dumped wrong grade of gasoline instation tanks"His explanation was that he put down the reason given by theemployer for the discharge rather than his versionof the reason. ASHLAND OIL COMPANY237dumps. Such misdumpings could be extremely damaging toRespondent's reputation and Respondent quite properlytook them very seriously. If, as Respondent contends, Mul-key was discharged because of those misdumps, there wouldbe no violation of the Act. However, the Respondent's con-tention in that regard does not bear scrutiny. The misdumpof August 19, which allegedly precipitated the discharge,was the resultof a mistakein a dispatch order that was madeup by the dispatcher and not by Mulkey. Simas acknowl-edgedin substancethat if he had known, he would not havetold Sanford to fire Mulkey. As indicated above, I do notbelieve that he was ignorant of the facts. His apparent after-thought that he would have subsequently fired Mulkey be-causeMulkey did not have 5 years' tank truck experienceis an unconvincing attempt to explain why he let the dis-charge stand. He testified that he had taken back an em-ployee in Oakland when it subsequently turned out that thatemployee had not been responsible for accidents attributedto him.Some explanationwas needed as to why Mulkey wasnot taken back when it proved that his discharge had beenan error. However,Simas'assertionthat a company policyexisted that would require the discharge of Mulkey becauseof his lack of experience is unconvincing in the face ofRascon's testimony that he knew of no such policy,Mulkey's testimony that Rascon admitted that Simas knewof the lack of experience as far back as July and the fact thatMulkey's work was praised by his supervisors to the extentthat he was considered for a promotion. It is further notedthat, even if Simas did consider Mulkey responsible for thethird misdump, there was no company policy that automati-cally required his discharge as demonstrated by the fact thatDingee had received four warning letters without being dis-charged.The General Counsel has establisheda prima faciecasethatMulkey was discharged because of his union activity.Viewing Respondent's defense as a whole, I am convincedthat the reasons advanced by Respondent for the dischargeand failureto reinstateMulkey are not the real reasons andare simply pretexts which are intended to disguise the factthatMulkey was discharged because of his union activity.I find that by that dischargeand failureto reinstate, Re-spondent violated Section8(a)(3) and(1) of the Act.IV THE OBJECTIONS TO THE ELECTIONThe objections to the election are basedin large mea-sure on the same matters set forth in the complaint. Theyspecifically allege the discharge of Mulkey and threats toclose the terminal.As found above, the Respondent viola-ted Section 8(a)(3) and (1) by discharging Mulkey becauseof his union activity and violatedSection 8(a)(1) of the Actby numerous threats to close the terminal. As the dischargeand many of the threats to close the terminal occurredbetween the date the petition was filed and election, theymust be considered in determining whether the electionshould be set aside. As the Board said inDal-Tex OpticalCompany, Inc.,137 NLRB 1782, 1786:Conduct violative of Section8(a)(1) is,a fortioricon-duct whichinterfereswith the exercise of a free anduntrammelled choice inan election.This is so becausethe test of conduct which may interfere with the "labo-ratory conditions" for an election is considerably morerestrictive than the test of conduct which amounts tointerference,restraint or coercion which violates Sec-tion 8(a)(1).I find that Respondent,by engaging in the conductdescribed above,interfered with the election and I shall rec-ommend that the election be set aside and that a newelection bedirected.V. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations of Re-spondent described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, andcommerce among the sereral States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.VI. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent discharged and refusedto reinstate Douglas L. Mulkey, Jr. in violation of Section8(a)(3) and (1) of the Act, I shall recommend that Respon-dent be ordered to offer him reinstatement and make himwhole for any loss of pay resulting from his discharge, bypayment to him of a sum of money equal to the amount henormally would have earned as wages from the date of hisdischarge to the date on which reinstatement is offered, lessnet earnings during that period. Such backpay shall be com-puted on a quarterly basis in themannerprescribed inF.W.Woolworth Company,90 NLRB 289, and shall include inter-est at 6 percent as provided inIsis Plumbing & Heating Co.,138 NLRB 716.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3. By discharging and refusing to reinstate Douglas L.Mulkey, Jr., because of his activities on behalf of the Union,thereby discouraging membership in the Union, Respon-dent has violated Section 8(a)(3) of the Act.(4) By the foregoing conduct, by interrogating employ-ees concerning their union activities, by interrogating anemployee concerning the union activities of other employ-ees, and by threatening employees that it would reducebenefits, enforce work rules more stringently, and close theterminal if the employees selected the Union to representthem, Respondent interfered with, restrained, and coercedemployees in the exercise of their rights guaranteed to themby Section 7 of the Act, in violation of Section 8(a)(1) of theAct.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act. 238DECISIONSOF NATIONAL LABOR RELATIONS BOARD6. By discharging Mulkey in violation of Section 8(a)(3)and (1) and by threatening to close the terminal in violationof Section 8(a)(1) of the Act,Respondent interfered with thefreedom of choice of its employees in their selection of abargaining representative in the election of September 13,1971.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record,and pursuant to Section10(c) of the Act,I hereby issue the following recommend-ed:14ORDERRespondent, Ashland Oil Company of California, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Discharging, refusing to reinstate, or otherwise dis-criminating against any employee forjoining or supportingGeneral Truck Drivers, Chauffeurs & Helpers Union Local692, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or any other un-ion.(b) Interrogating employees concerning their union ac-tivities or the union activities of other employees.(c) Threatening employees that it will reduce benefits,enforce work rules more stringently, or close the terminal ifthe employees select a union to represent them.(d) In any like or relatedmanner interferingwith, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer Douglas L. Mulkey, Jr., immediate and fullreinstatement to his former job or, if that job no longerexists, to a substantially equivalent position, without preju-dice to his seniority or other rights and privileges, and makehim whole for his loss of earnings in the manner set forthin the section of this Decision entitled "The Remedy."(b)Notify Douglas L. Mulkey, Jr., if he is presentlyserving in the Armed Forces of the United States, of hisright to full reinstatement, upon application, after dischargein accordance with the Selective Service Act and UniversalMilitary Training and Service Act.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze theamount ofbackpay due.(d) Post at its Long Beach, California, terminal copiesof the attached notice marked "Appendix."15 Copies of thenotice, on forms provided by the Regional Director forRegion 21, after being duly signed by Respondent's author-ized representative, shall be posted by Respondent imme-diately upon receipt thereof, and be maintained by it for 60consecutive days thereafter in conspicuous places, includingall places where notices to employees are customarily post-ed. Reasonable steps shall be taken by Respondent to insurethat said notice is not altered, defaced, or covered by anyother material.(e) Notify the Regional Director for Region 21, in writ-ing, within 20 days from the date of receipt of this Decision,what steps Respondent has taken to comply herewith.16IT IS FURTHER RECOMMENDEDthat the election held onSeptember 13, 1971, in Case No. 21-RC-12310 be set aside,and that said case be remanded to theRegionalDirector forRegion 21 to conduct a new election at such time as hedeems thecircumstancespermit the free choice of a bar-gaining representative.14 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Section102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.15 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in thenotice reading"Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."16 In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read: "Notifythe Regional Director for Region 21, in writing,within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentPursuant to the recommended Order of a Trial Exam-iner of the National LaborRelationsBoard and in order toeffectuate the policies of the National Labor Relations Act,as amended, we hereby notify you that:After a trial at which all sides had a chance to giveevidence, a Trial Examiner of the National Labor RelationsBoard has found that we violated the National Labor Rela-tions Act, and has ordered us to post this notice.The Act gives all employees these rights:To engage in self-organization;To form, join or helpunions;To bargain collectively through a representative oftheir own choosing;To act together for collective bargaining or othermutual aid or protection;To refrain from any or all these things except to theextent that membership in a union may be requiredpursuant to a lawful union-securityclause.WE WILL NOT do anything that restrains or coer-ces employees with respect to these rights.More speci-fically,WE WILL NOT discharge, refuse to reinstate, or oth-erwise discriminate against employees for joining orsupporting General Truck Drivers, Chauffeurs & Help-ersUnion Local 692, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, or any other union.WE WILL NOT interrogate employees concerningtheir union activities or the union activities of otheremployees.WE WILL NOT threaten employees that we will re-duce benefits, enforce work rules more stringently orclose the terminal if the employees select a union torepresent them. ASHLAND OIL COMPANYWE WILL offer full reinstatement to Douglas L.Mulkey,Jr.,with backpay plus 6 percent interest.WE WILL notify Douglas L. Mulkey,Jr., if he ispresently serving in the Armed Forces of the UnitedStates, of his right to full reinstatement,upon applica-tion,after discharge in accordance with the SelectiveServiceAct and Universal Military Training andService Act.ASHLAND OIL COMPANY OFCALIFORNIA(Employer)DatedBy239(Representative)(Title)This is an official notice and must not be defaced byanyoneThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board'sOffice,Eastern Columbia Building, 849South Broadway,Los Angeles, California 90014,Telephone213-688-5229.